Citation Nr: 0109149	
Decision Date: 03/28/01    Archive Date: 04/03/01

DOCKET NO.  00-08 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active service from June 1966 to June 1969.  
This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1999 rating decision of the Department of Veterans 
Affairs (VA) Honolulu Regional Office (RO) which declined to 
rate his service-connected PTSD greater than 50 percent 
disabling.


FINDING OF FACT

The veteran's overall disability picture more nearly 
approximates PTSD that is productive of total social and 
occupational impairment.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the veteran's favor, 
the criteria for a 100 percent rating for PTSD are met.  
38 U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096 (2000) 
(to be codified at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.102, 
4.3, 4.130, Code 9411. 


REASONS AND BASES FOR FINDING AND CONCLUSION

By July 1992 rating decision, the veteran was granted service 
connection for PTSD rated 30 percent disabling, effective 
February 4, 1992.  In July 1993, the RO increased his rating 
to 50 percent, effective February 4, 1992.  By October 1995 
rating decision, the RO declined his request for an increased 
rating for PTSD.  In January 1998, he again sought an 
increased rating for PTSD. 

VA medical records dated in February 1998 indicate that he 
suffered from hyperarousal, hypervigilance, isolation, 
interpersonal difficulties, and mood disturbances such as 
anger, sadness, and excessive worry.  His affect was 
described as tense and constricted.  He expressed chronic 
feelings of anger and depression and problems with 
interpersonal conflict.  

Progress notes from March 1998 indicate that he discussed 
hardship in working with others.  He described feeling alert, 
agitated and easily angered and stated that he had frequent 
violent interactions at work.  The progress notes indicate 
that the veteran was pursuing vocational rehabilitation 
opportunities but did not have a clear idea of what he wanted 
to do due to his emotional state.  

A May 1998 psychological testing report reflects the 
examiner's belief that the severity of the results was 
elevated due to exaggeration on the part of the veteran.  The 
examiner stated, however, that the exaggeration is not 
assumed to be the result of intentional distortion.  Test 
results showed anti-social and schizoid features accompanied 
by passive-aggressive behavior.  The examiner opined that the 
veteran likely experiences an undercurrent of tension, 
sadness and anger.  He is distracted by disruptive inner 
thoughts that contribute to irrelevant and digressive 
ideation disrupting social communication.  He is vigilant of 
potential threats and often overinterprets innocent behavior 
as a sign of ridicule.  The examiner stated that, while 
treatment may be addressing symptoms of PTSD, it is 
recommended that attention also focus on consequences 
associated with his personality.

A June 1998 VA psychiatric examination report indicates that 
the veteran's symptoms are ongoing, severe, and persistent 
with no history of significant remissions.  As of that 
examination, he had been unemployed for a year.  The examiner 
stated that despite extensive treatment and therapy, he 
continues to be under severe distress.  The veteran 
complained of nightmares, insomnia, irritability and 
relationship difficulty.  Objective findings indicate that 
the veteran did not make eye contact and tended toward 
"alert scanning."  He had difficulty communicating and had 
a disorganized thought process.  The examiner stated that his 
tension and guardedness contribute to impairment in 
communication.  He was tearful and had trouble discussing the 
nature of his nightmares.  He appeared anxious and 
distressed, and he appeared to have present thoughts of 
Vietnam and frequent vivid flashbacks.  He had suicidal 
thoughts and was very depressed.  His memory was slightly 
impaired and he had poor anger control and difficulty with 
interpersonal relationships.  The diagnosis was chronic, 
severe PTSD with severe depression.  He was assigned a global 
assessment of function (GAF) score of 35.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2000).  Separate rating codes identify the 
various disabilities.  Id.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2000).  Any reasonable doubt regarding the degree of 
disability is resolved in favor of the veteran. 38 C.F.R. 
§§ 3.102, 4.3 (2000).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2000), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Under 38 C.F.R. § 4.130, Code 9411, PTSD is rated, as 
follows:

100%: Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions of hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70%: Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50%: Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30%: Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

The GAF is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health illness."  See Richard v. Brown, 9 Vet. 
App. 266, 267 (1996).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107).  Under that provision, a veteran is 
entitled to the benefit of doubt when there is an approximate 
balance of positive and negative evidence.  The preponderance 
of the evidence must be against the claim for benefits to be 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board concludes that although this claim was decided by 
the RO before enactment of VCAA, a remand to the RO for 
additional action is not warranted as VA has already met its 
obligations to the veteran under that statute.  As discussed 
below, all relevant facts have been adequately developed by 
the RO; given the facts of this case, there is no reasonable 
possibility that any further assistance to the appellant 
would aid in substantiating his claim.  The RO obtained and 
reviewed extensive medical records and issued a comprehensive 
statement of the case.  Thus, the Board finds that VA has 
fully satisfied its duty to the veteran under VCAA.  As the 
RO fulfilled the duty to assist, and as the change in law has 
no material effect on adjudication of his claim, the Board 
finds that it can consider the merits of this appeal without 
prejudice to him.  Bernard v Brown, 4 Vet. App. 384 (1993)

Applying the facts of this case to the criteria set forth 
above, the Board finds that the veteran's PTSD has been shown 
to manifest continued severe symptoms, to include isolation, 
depression, anxiety, a tendency toward conflict, anger, 
irritability, and an inability to form interpersonal 
relationships and maintain continuous employment, productive 
of total occupational impairment.  As indicated in the 
February 1998 medical records, he suffers from hyperarousal, 
hypervigilance, and isolation.  Those records also indicate 
that he is angry, sad, and worries excessively.  As indicated 
in the March 1998 progress notes, he experiences hardship 
working with others due to anger and violent outbursts.  
According to the May 1998 psychological report, he is 
distracted by disturbing inner thoughts which make his speech 
disorganized and irrelevant.  Moreover, his symptoms are 
severe and persistent as noted in the June 1998 psychiatric 
examination report which diagnosed severe and chronic PTSD 
with depression.  That report described frequent flashbacks, 
suicidal ideation, and depression.  The report also indicated 
poor anger management skills and difficulty with 
interpersonal relationships.  It was reported that he had 
been unemployed for about a year.  

Pursuant to the June 1998 VA psychiatric examination, the 
veteran was assigned a GAF score of 35, representing some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996).  The evidence clearly reflects that he has major 
trouble maintaining employment, difficulty interacting with 
others, disorganized and irrelevant speech, suicidal 
ideation, and persistent nightmares, flashbacks, and 
insomnia.  He is also angry, isolated, anxious, and 
depressed, and has very significant interpersonal difficulty.  
Thus, a 100 percent rating for PTSD is deemed to more nearly 
approximate the level of this disability.  See 38 C.F.R. 
§ 4.7.

The Board acknowledges that the May 1998 psychological 
testing report reflects an opinion that the veteran 
unintentionally exaggerated his symptoms.  However, the 
examiner did state that the veteran likely experiences 
tension, sadness, and anger and that his thoughts contribute 
to irrelevant and digressive ideation.  Moreover, the June 
1998 VA psychiatric examination aimed specifically at PTSD 
did show that the PTSD symptoms are severe and chronic.

Although the veteran may be attempting to undertake 
vocational rehabilitation, he cannot decide which route to 
take due to his emotional state.  He has been unemployed for 
a lengthy period.  Also, inappropriate violent reactions, 
difficulty interacting with others, and isolation are clearly 
demonstrated.  Thus, he seems to be claiming a total 
disability rating based on individual unemployability (TDIU).  
Any such claim is now moot as the veteran is currently 
evaluated 100 percent for service-connected PTSD.  See AB v. 
Brown, 6 Vet. App. 35 (1993); see also 38 C.F.R. § 4.16 
(2000); VAOPGCPREC 6-99 (June 7, 1999).


ORDER

A 100 percent evaluation for service-connected PTSD is 
granted, subject to the law and regulations governing the 
payment of monetary awards.



		
	J.F. Gough
	Member, Board of Veterans' Appeals

 

